Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 05/19/2022 is acknowledged. All non-elected claims were cancelled by the Applicant.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "the cavity" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-5, 8-11, 18-20 are allowed.
Claims 12-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a coupling mechanism that releases the indicator rod in response to a pressure from the working fluid between the diaphragm and the support plate in combination with other limitations of claim 1.
The prior art fails to disclose coupling mechanism that releases the indicator rod in response to a pressure from a working fluid acting at a bottom of the indicator rod, the pressure traveling along a flow path in response to at least one leak point within the chamber in combination with other limitations of claims 12 or 18.
Related prior art McEvoy et al (20180023725) discloses a valve with diaphragm 284 having an indicator stem 198 but fails to disclose abovementioned combinations.
Related prior art Adams et al (20150204456) discloses a valve with diaphragm 306 having indicator 226 but fails to disclose abovementioned combinations.
Related prior art Ales et al (20050092079) discloses a valve with diaphragm 20 having diaphragm monitoring sensor 50 but fails to disclose abovementioned combinations.
Related prior art Johnson (6015134) discloses a valve with diaphragm having indicator rod 31 but fails to disclose abovementioned combinations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753